Citation Nr: 9907077	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-30 433	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maggie Dodd, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  This appeal arises from an October 1994 rating action 
in which the RO denied service connection for PTSD.  The 
veteran was afforded a hearing before an RO hearing officer 
in June 1996.  A transcript of the hearing is of record.


REMAND

To establish service connection for PTSD, there must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed inservice stressor.  If a claimed stressor is 
related to combat, service department evidence that the 
appellant engaged in combat will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f) (1998); 
West v. Brown, 7 Vet. App. 70, 75 (1994); Moreau v. Brown, 9 
Vet. App. 389, 396 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  The occurrence of a specific event alleged to be a 
stressor is a question of fact for VA adjudicators.   Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 
Vet. App. 14 (1992).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by the veteran's military records, and all pertinent medical 
and lay evidence.  It must be determined whether the veteran 
was ever engaged in combat.  If it is determined that the 
veteran was so engaged, then, with respect to
the alleged stressors, the Board must apply the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) 
(1998) to determine if any claimed stressor was combat-
related; see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993), 
and Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).  If a 
claimed stressor is not combat related, the veteran's lay 
testimony regarding inservice stressors is insufficient to 
establish the occurrence of the stressor, and it must be 
corroborated by credible supporting evidence.  Doran, supra, 
at 289; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  It is necessary for the adjudicator to discuss the 
lay statements and testimony regarding any claimed inservice 
stressor, determine the credibility and probative value of 
such statements, and present a statement of reasons and bases 
for its determinations.  Doran, supra, at 290.

A review of the veteran's service personnel records discloses 
that he served with the U.S. army in Vietnam from September 
1, 1966 to August 19, 1967.  He was assigned to the 
Headquarters Company of the 84th Engineering Battalion 
(Construction) with military occupational specialties (MOS) 
as a utilities worker from September 10, 1966 through May 
1967, and a water supply specialist from June to August 1967.  
He received the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal with a 60 Device, among other awards.

The service medical records show that the veteran was 
hospitalized at the 85th Evacuation Hospital (SMBL), 
APO96238, from September 10-23, 1966 for treatment of 
streptococcal pneumonia.  He was noted to be assigned to the 
HHC 937th Engineering Group.

On VA psychiatric examination of July 1994, the veteran gave 
a history of having been assigned to an MOS with combat 
engineers in Vietnam.  On his first day in Vietnam at Cam 
Ranh Bay, an air strike occurred off the perimeter of the 
base and the veteran alleged that the saw piles of dead 
bodies all around.  Shortly after he arrived in Vietnam, he 
was hospitalized with pneumonia and allegedly observed many 
severely injured and mutilated people at the hospital, which 
frightened him.  He stated that, in his MOS, he drove a truck 
carrying troop material all over Vietnam, and spent most of 
his time in an isolated lumberyard with three other men.  
They were reportedly subjected to sniper fire, and on one 
occasion were surrounded, and although nothing happened, the 
veteran described the situation as very tense because of 
their complete vulnerability.  The veteran related one 
occasion in which a mountain lion jumped across a pile of 
logs being guarded, awakening him.  The examiner commented 
that, in terms of direct life-threatening stressors, the 
sniper fire could be described as directly life-threatening.  
She also noted that the more personally traumatic events for 
the veteran had to do with his personal experiences, such as 
his feelings surrounding witnessing the mutilation of people 
in a leper colony.  The veteran also related having met a 
Vietnamese girl named Mai with whom he developed a very close 
relationship, but he later found out that she had been 
killed.  The examiner concluded that the veteran showed 
symptoms which were consistent with PTSD, but noted that he 
was a noncombatant.

On psychological examination by J. Kennedy, Ph.D., in August 
1994, the veteran was noted to have worked with combat 
engineers in service, driving supplies over a large section 
of Vietnam alone, not in convoys.  Two weeks after arriving 
in Vietnam, the veteran alleged to have witnessed a napalm 
attack in which he saw bodies burned.  He claimed to have 
come under fire a good deal in Vietnam from snipers in camp, 
and with ambushes and snipers on the road.  On one occasion 
while transporting replacement troops to the "173rd," he 
reported being present in a base camp which was being 
overrun, and he escaped in his truck.  The veteran related 
the painful and disturbing memory of an incident wherein his 
truck was following a jeep driven by Koreans who went out of 
their way to strike a woman who had been standing on the 
road; the veteran reported that he also ran over the woman.  
Another painful and disturbing memory was the death of a 
young Vietnamese woman with whom he had fallen in love, the 
veteran reported having heard that she had been killed in a 
firefight.  The examiner felt that the veteran appeared to be 
suffering from PTSD.

At the June 1996 RO hearing on appeal, the veteran testified 
that he had been awarded disability benefits by the Social 
Security Administration (SSA) on account of his PTSD.  He 
reported that, after he arrived in Vietnam, he spent a couple 
of weeks in a hospital at Cam Ranh Bay with pneumonia, at 
which hospital he observed many combat casualties and 
dismembered bodies, many allegedly from the "First 
Cavalry."  He testified that he had been a truck driver in 
Vietnam making deliveries to various installations, and that 
he had been unarmed during daylight hours, as the officers in 
charge felt that the area was secure, and that there was 
enough government traffic on the roads.  

After he got out the hospital, he reported to the "18th" and 
witnessed three jet planes bomb the top of a hill, and he saw 
bodies burning.  On one occasion when on his truck route, he 
saw the aftermath of a firefight.  On another occasion, he 
was shot at, and on another, he escaped from an ambush; on 
both occasions, he was unarmed.  On one occasion, when he was 
armed at night, he had dropped off new troop arrivals at the 
base camp at the "173rd," and the rear of the compound was 
under attack; he then left quickly, avoiding the situation.  
He testified about an incident wherein a jeep with Koreans 
driving in front of him ran over a Vietnamese woman on the 
road.  They then backed-up and shot her.  The veteran stated 
that he also ran over her with his truck, and he left the 
scene quickly.  The veteran also testified that he understood 
that a Vietnamese girl with whom he had been in love had been 
killed in a firefight, but he did not in fact know this to be 
true; her family had told him that , and he never saw her 
body.  The veteran also testified that he was never in combat 
in Vietnam.  He stated that he arrived in Vietnam in Cam Ranh 
Bay, and was based in the Qui Nhon area at a small 
lumberyard.

After a review of the record, the Board finds that the duty 
to assist the veteran under the provisions of 38 U.S.C.A. § 
5107(a) (West 1991) requires that the RO contact the veteran 
to request him to provide details regarding certain alleged 
stressors, and that the RO thereafter make an attempt to 
verify the claimed stressors with the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  In the 
limited context of this preliminary Remand Order, the Board 
finds that certain stressors alleged by the veteran are too 
vague to warrant submission to USASCRUR for possible 
verification; these are the incidents wherein a mountain lion 
reportedly jumped across a pile of logs he was guarding at a 
lumberyard, the incident wherein he believed that a 
Vietnamese girl with whom he had been in love had reportedly 
been killed in a firefight, and the incident wherein a jeep 
driving in front of him ran over a Vietnamese woman in the 
road.

Regarding further development with respect to the required 
element of linkage between current PTSD symptomatology and 
the claimed inservice stressors, the Board finds that, if 
appropriate, a comprehensive VA psychiatric examination 
should be associated with the record to ascertain the 
veteran's current psychiatric condition.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  The Board reiterates 
that, in approaching a claim for service connection for PTSD, 
the question of the existence of an event claimed as a 
recognizable stressor must be resolved by RO adjudicators.  
If the RO concludes that the record establishes the existence 
of such stressor(s), only then should the case be referred 
for a VA psychiatric examination for the purpose of 
determining the sufficiency of the stressor(s), and whether 
the remaining elements required to support the diagnosis of 
PTSD have been met.  In referring such case for a VA 
examination, the RO should specify to the examiner precisely 
which stressors have been accepted as established by the 
record, and the medical examiner must be instructed that only 
those events may be considered in determining whether 
stressors to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the RO determines 
that the record does not establish the existence of alleged 
stressors, a VA psychiatric examination to determine whether 
PTSD due to service is present is pointless.  Likewise, if 
the VA examiner renders a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
RO has accepted, the VA examination would be inadequate to 
support the grant of service connection for PTSD.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request him to furnish additional details 
regarding his claimed Vietnam combat 
stressors, such as dates, places, 
detailed descriptions of events, and 
identifying information concerning any 
other people involved in the events, 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  Specifically, he should be 
requested to furnish a comprehensive 
statement containing as much detail as 
possible regarding the stressors to which 
he claims he was exposed in service, to 
include:  (a) the specific date he 
arrived in Vietnam at Cam Ranh Bay.  The 
identity (U.S. or enemy) of the planes 
that made an air strike off the perimeter 
of the base, whether the air strike 
occurred inside or outside the perimeter 
of the base, his location on the base at 
the time of the air strike, and the exact 
locations of the reported piles of dead 
bodies he saw; (b) the date, place, and 
circumstances of the incident wherein he 
reported witnessing the mutilation of 
people in a leper colony; (c) the date, 
place and circumstances of the incident 
wherein, after his release from the 
hospital for treatment of pneumonia in 
September 1966, he reported to the 
"18th" and witnessed three jet planes 
bomb the top of a hill with napalm, and 
he saw bodies burning; (d) the dates and 
circumstances wherein the isolated 
lumberyard he was assigned to with three 
other men near Qui Nhon came under sniper 
fire, and on one occasion was 
"surrounded"; (e) the dates, places, 
and circumstances of reported ambushes 
and sniper fire he encountered while 
driving his truck route; (f) the date, 
place, and circumstances of the incident 
wherein he reported having transported 
replacement troops to the "173rd" at 
night and witnessed the base camp being 
overrun; and (g) the date, place and 
circumstances of the incident wherein he 
observed the aftermath of a firefight 
while driving his truck route.  The 
veteran should be advised that this 
information is vital to obtaining 
supporting evidence of the claimed 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.  In 
addition, he should be informed that he 
may submit supporting evidence that the 
claimed inservice stressors occurred in 
the form of statements from service 
comrades or other laymen.  All responses 
from the veteran should be associated 
with the claims folder.

2.  The RO should contact the SSA and 
obtain a copy of the SSA decision 
awarding the veteran disability benefits, 
as well as copies of all medical records 
underlying the award.  All records 
obtained should be associated with the 
claims folder.

3.  After the veteran's responses to the 
abovementioned request for information 
have been received, the RO should contact 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, furnish 
them copies of the questions posed to the 
veteran and his responses, and request 
them to verify for the record the 
abovementioned incidents the veteran has 
claimed to be Vietnam combat stressors.  
In addition, USASCRUR should be requested 
to verify for the record (a) whether U.S. 
air strikes occurred at Cam Ranh Bay 
resulting in casualties on the date 
specified by the veteran; (b) whether 
there were piles of dead bodies at Cam 
Ranh Bay on the date and the location 
where the veteran stated that he saw 
them; and (c) whether there were many 
combat wounded casualties being treated 
at the 85th Evacuation Hospital (SMBL), 
APO 96 236, from September 10 to 23, 
1966, which casualties the veteran could 
have seen.  All responses from USASCRUR 
should be associated with the claims 
folder.

4.  Thereafter, the RO should review the 
evidence and make a specific 
determination, based upon the complete 
record, as to whether the veteran did 
experience any alleged stressor, and 
whether the evidence is sufficient to 
establish the occurrence of such 
stressor(s).  If - and only if  - the RO 
determines that the record establishes 
the existence of a stressor(s), any such 
stressor should be specified for the 
record.

5.  Following the completion of the 
foregoing, the veteran should be afforded 
a special VA psychiatric examination to 
determine whether he has PTSD which is 
related to his military experiences in 
Vietnam.  The examiner should comment 
whether a current diagnosis of PTSD is 
linked to a specific corroborated 
stressor event experienced in Vietnam 
pursuant to the diagnostic criteria set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
only the verified history detailed in the 
reports provided by USASCRUR and/or the 
RO may be relied upon.  The claims 
folder, to include any additional 
evidence received in connection with the 
above development and a copy of this 
Remand Order, must be furnished to the 
examiner and reviewed by him prior to the 
examination.  Any special studies or 
tests the examiner deems necessary, to 
include psychological testing and 
evaluation, such as the Mississippi Scale 
for Combat-Related Post-Traumatic Stress 
Disorders, should be accomplished.  If 
PTSD is found, the clinical findings and 
other factors to support the diagnosis 
should be set forth, to specifically 
include the etiology of the PTSD and a 
recitation of the stressor(s) relied upon 
to support the diagnosis.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
undertaken.

Thereafter, the RO should readjudicate the claim for service 
connection for PTSD.  If the decision remains adverse to the 
veteran, he and his representative should be furnished an 
appropriate Supplemental Statement of the Case, and the case 
should be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).








- 10 -


